Title: Mississippi Land Company Articles of Agreement, 3 June 1763
From: Mississippi Land Company
To: 



[3 June 1763]

We whose names are underwritten do agree to form a Body of Adventurers by the name of the Mississipi Company, with a

view to explore and settle some Tracts of Land upon the Mississipi and its Waters; and the better to succeed in this design have determined on the following Rules and Regulation’s.
First. it is proposed that the Company shall consist of Fifty Members and no more, who are to contribute equally toward the expence of sending an Agent to England to obtain from the Crown a Grant of Lands on the Mississipi aforesaid and its Waters to the amount and upon the terms hereafter mentiond.

1st Every single Adventurer to have 50,000 Acres of Land for a share—
2. The Lands to lye on the Mississipi and its Waters
3. The Settlement to be protected from the Insults of the Savages, by the assistance of His Majestys Forces disposed of in such manner as the Ministry shall think proper
4. The Lands to be obtained if possible clear of all Composition Money, Expences and Quit Rents for the space of Twelve Years or longer upon Condition that we settle the same in that time if not interrupted by the Savages

That the Subscribers begin to sollicit the Grant without further delay before the number to be admitted is made up; and the Adventurers who join to be liable for an equal share of all expences incurred—
That the Lands obtained by such Grant be not held in Jointenancy but that every adventurer hold his respective share to himself and his Heirs in Fee simple, any thing in the said Grant to the Contrary notwithstanding.
That a General Meeting of the Company be annually had on the  day of  at  and to consist of a Majority of the Members residing in Virginia and Maryland who shall have power and Authority to determine by a Majority of the Members so met all matters relative to the purposes for which the Company is instituted And to make such Rules and Regulations as they shall from time to time think expedient, and for the Interest of the common cause Provided that if any Member of the Company residing in Great Britain or any other part of the World shall at any General Meeting of the Company happen to be present it shall be lawful for such Member to vote at such meeting.
Whereas it will be highly necessary to preserve Order and Decency at the General Meetings of the said Company; It is

agreed that the Majority of the Company shall choose a President who is to preside for that Meeting only and to have the casting Vote in case of a Division And the President so chosen shall collect the Votes of the Members present whose Orders and Resolutions shall be entered in a Book to be kept for that purpose, and shall be absolutely conclusive on the said Company.
That it shall be in the power of the said Company from time to time at a general Meeting as aforesaid to direct and appoint any Sum and Sums of money that they shall judge necessary for the purposes for which this Company is instituted to be paid into the hands of the Treasurer for the time being by every particular Member; which Sum and Sums of money the Subscribers do bind themselves, their Heirs, Executors and Administrator⟨s⟩ to pay into the hands of such Treasurer at the times to be appointed for the payment of the same Provided that if any Member or Members shall neglect or refuse to pay into the hands of the said Treasurer upon demand or shall fail to pay down to him at the next general Meeting of the Company the full Sum with legal Interest thereon from the time of the demand so made the said delinquent shall forfeit all Right Title and interest in the said Company and be no longer deemed a Member thereof.
The said Company at the first general meeting to be had shall appoint a Treasurer out of their Number who shall immediately on his appointment and before he is admitted to Act in that Office enter into Bond with two or More good and sufficient Securities to the said Company by the name of the Mississipi Company for the just and faithful performance of his Office of Treasurer and shall also make Oath that he will execute the same with justice and punctuality; which said Treasurer shall also act to the said Company as Clerk or Secretary and shall act in the Capacity of Clerk and Treasurer one Year and from thence to the next meeting of the Company and no longer And shall be allowed by the said Company for his Services five per Centum for all Moneys that shall pass through his hands.
A Committee of Ten Members to be chosen by the Compa. five of which shall be a sufficient number to do business who shall meet twice a year (to wit) on the  day of  and on the  day of  or oftener as the exigencies of the

Company shall require upon notice of such extraordinary meeting being published in the Virginia and Maryland Gazette by one or more of the members of the Committee And it shall be lawful for any member of the said Company that shall happen to be present at such Committee tho’ not nominated as one of the Committee to vote at such meeting Provided nevertheless that the Treasurer for the time being shall have no Right to vote at the meeting of such Committee.
Such Committee shall have power to put in Execution suc[h] Plans as shall be laid down by a General meeting of the Company and apply the moneys raised by the said Company for the effecting such Plans.
The Treasurer and Secretary of the Company aforesd shall act as Clerk or Secretary to the Committee and shall enter all the Orders of the said Committee in a Book to be kept for that purpose.
That no Member shall have a Right to dispose of his share without first acquainting the Company at a General meeting and giving the Company the preference of purchasing.
If any of the Members of the said Company shall hereafter sell and dispose of his whole share to divers Persons he shall loose his Right of voting in the said Company and it shall be in the power of the said Company to choose which of the said Purchasers they shall most approve to be a member of the said Company; no more than one Vote being to be allowed for one share But if any member shall dispose of only part of his share he shall not loose his Right of Voting at any meeting of the said Company, any thing to the contrary of this and the foregoing clause seeming to the contrary thereof notwithstanding.
It shall not be lawful for any Member of the said Company purchasing the share or Shares of any other Member or Member’s therof to have more than one Vote. In testimony whereof we have hereunto set our hands this 3d day of June 1763.


Francis Lightfoot Lee
Richard Henry Lee


Jno. Auge Washington
Thos Lud. Lee


Anthony Stewart
Adam Stephen


Richd Parker
William Lee


Robert Woddrop
Presley Thornton


Wm Flood
William Booth


Robert Brent
Thos Bullitt



William Beale Junr
William Brockenbrough


Henry Fitzhugh
William Fitzhugh


Go: Washington



